NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1811-15T2

DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE
FOR GSAMP 2006-FM1,

        Plaintiff-Respondent,

v.

MEHMET SARHAN, MRS. MEHMET
SARHAN, HIS WIFE; MUHARREN
SARHAN,

     Defendants-Appellants.
______________________________

              Submitted January 9, 2017 – Decided March 31, 2017

              Before Judges Nugent and Currier.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Morris County,
              Docket No. F-19530-08.

              Mehmet Sarhan, appellant pro se.

              Reed Smith LLP, attorneys for respondent
              (Henry F. Reichner, on the brief).

PER CURIAM

        In this residential foreclosure action, defendant Mehmet

Sarhan appeals the November 23, 2015 final judgment.                      After a
review    of    the   contentions   in   light   of   the    applicable     legal

principles, we affirm.

     We discern the following facts and procedural history from

the record on appeal.        On January 12, 2006, defendant executed a

$382,500 Promissory Note to FGC Commercial Mortgage Finance dba

Fremont Mortgage (Fremont Mortgage) and a mortgage in the same

amount to Mortgage Electronic Registration Systems, Inc. (MERS)

to secure the note.

     On January 20, 2006, Fremont Mortgage assigned the mortgage

to Fremont Savings and Loan.         The mortgage was recorded with the

Morris County Clerk on January 25.           Goldman Sachs Mortgage Company

thereafter acquired the loan from Fremont Savings and Loan to

include it in a pool of mortgage loans to be deposited in the

GSAMP 2006-FM1 trust (the Trust).            On May 20, 2008, MERS assigned

the mortgage to plaintiff Deutsche Bank National Trust Company as

trustee for the Trust. Defendant defaulted on the loan on February

1, 2008.       A Notice of Intent to Foreclose (NOI) was sent on March

24, 2008; the NOI was later amended to identify plaintiff as the

lender.

     Plaintiff filed a foreclosure complaint on May 21, 2008.

Defendant filed an answer in September 2008.                However the answer

was stricken in November 2009; the judge noted there were no

meritorious defenses.       The case was subsequently dismissed without

                                         2                                A-1811-15T2
prejudice     for     failure    to     prosecute    in   September     2013,       but

reinstated in August 2014.

       On September 9, 2014, plaintiff filed an amended foreclosure

complaint.         Defendant filed an answer and affirmative defenses.

Plaintiff's motion to strike defendant's answer was granted on

June 22, 2015 by Judge Stephan P. Hansbury.                   In his statement of

reasons      accompanying       the   order,     Judge    Hansbury     found      that

plaintiff had physical possession of the note and mortgage prior

to filing the foreclosure complaint, and therefore, plaintiff had

standing to bring a foreclosure action.               The judge concluded that

there were no material issues of fact with respect to plaintiff's

right to foreclose and transferred the matter to the Foreclosure

Unit    of   the    Superior    Court    of    New   Jersey    to   proceed    as    an

uncontested matter.         Final judgment was entered on November 23,

2015.

       On appeal, defendant raises the following issues:

             I. The New Jersey Supreme Court has ruled that
             an unjust result should be avoided.

             II. N.J.S.A. 56:8-1 to -20 is in place to
             protect consumers from the wrongful acts of
             the mortgage institutions.

             III. The plaintiff must meet specific criteria
             to recover on a promissary [sic] note.

             IV. The court has held that the lender must
             be the owner of the note.


                                           3                                  A-1811-15T2
           V. Federal district courts have dismissed
           foreclosure cases for lack of standing.

           VI. The moving party must prove that it is,
           in fact, a damaged party.

           VII. The court has set specific rules that
           were put in place especially in light of the
           irregular practices of the banking industry.

     We have considered defendant's contentions in light of the

record and applicable legal principles and conclude they are

without   sufficient    merit   to   warrant   discussion   in    a   written

opinion. R. 2:11-3(e)(1)(E). We add the following brief comments.

     In order to have standing, the "party seeking to foreclose a

mortgage must own or control the underlying debt."               Wells Fargo

Bank, N.A. v. Ford, 418 N.J. Super. 592, 597 (App. Div. 2011)

(quoting Bank of N.Y. v. Raftogianis, 418 N.J. Super. 323, 327-28

(Ch. Div. 2010)).      Standing is conferred by "either possession of

the note or an assignment of the mortgage that predated the

original complaint. . . ."      Deutsche Bank Tr. Co. Ams. v. Angeles,

428 N.J. Super. 315, 318 (App. Div. 2012) (citing Deutsche Bank

Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 216 (App. Div.

2011)).   Without ownership or control, a plaintiff cannot "proceed

with the foreclosure action and the complaint must be dismissed."

Wells Fargo Bank, supra, 418 N.J. Super. at 597 (quoting Bank of

N.Y., supra, 418 N.J. Super. at 357-59).



                                      4                               A-1811-15T2
      Here, we are satisfied that plaintiff established a prima

facie case for foreclosure.       Plaintiff clearly demonstrated its

standing to foreclose on the property based on the assignment of

the mortgage from MERS on May 20, 2008, which predated the May 21,

2008 filing of the foreclosure complaint.              Upon that assignment

and underlying transfer of possession, plaintiff became the holder

of the instrument.    Defendant argues plaintiff cannot substantiate

its possession of the note but provides no documentary evidence

in   support   of   his   argument.       Therefore,    defendant   has   not

established that he is entitled to relief from the final judgment.

      Affirmed.




                                      5                              A-1811-15T2